HOFFMAN, District Judge.
The claim in this case was confirmed by the board. No doubt is suggested as to the authenticity of the documentary evidence submitted, and the only point upon which a question was made was whether the grant and map accompanying it sufficiently indicate the granted land— there being no designation of the quantity or number of leagues in the original grant. The grant bears date on the thirteenth of November, 1839, but was not issued until the twentieth. The signature of the governor to the original grant is fully proved, and the expe-diente produced from the archives containing the proceedings upon the petition, the various orders of the governor, and the decree of approval by the departmental assembly. The requirements of the regulations of 1828 seem to have been substantially complied with, and the land cultivated and inhabited within a reasonable time. With regard to locating the tract, there seems to be no difficulty. The grant describes it as the parcel of land known by the name of “Guilicos,” within the boundaries shown in the map which accompanies the petition. On inspecting the map, those boundaries appear to be indicated with tolerable certainty, and it is presumed that by means of it no practical difficulty will be found by the surveyor in laying off to the claimant his land. A decree of confirmation must therefore be entered.